Citation Nr: 0725034	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
peripheral neuropathy of the toes.

2.  Entitlement to an increased (compensable) rating for 
internal hemorrhoids.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1994.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In April 2006, the veteran testified 

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
peripheral neuropathy of the toes.

2.  Entitlement to an increased (compensable) rating for 
internal hemorrhoids.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1994.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In April 2006, the veteran testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the Boston RO.

In a statement received in April 2004, the veteran voiced his 
belief that his foot problems were caused by his service-
connected intervertebral disc syndrome of the lumbar spine.  
This issue is referred to the RO for appropriate action.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if any further action on his part is 
required.


FINDINGS OF FACT

1.  The veteran's service-connected peripheral neuropathy of 
the toes is manifested by subjective complaint of numbness, 
but no objective evidence of sensory or motor deficits.




2.  In a written statement received in April 2006, prior to 
promulgation of a decision on appeal, the veteran withdrew 
from appeal the issue of entitlement to an increased rating 
for internal hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
peripheral neuropathy of the toes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.120, 
4.123, 4.124, 4.124a, Diagnostic Code 8520 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, as to the issue of entitlement to an increased 
rating for internal hemorrhoids, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Peripheral neuropathy of the toes

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The law is 
not clear as to whether a section 5103 for an increased 
rating claim must advise a claimant of the criteria for 
establishing an effective date of award.  See generally 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran filed his claim in March 2002.  An August 2003 RO 
letter that preceded the initial adjudication advised him of 
the types of evidence and/or information deemed necessary to 
substantiate his claim and the relative duties upon himself 
and VA in developing his claim.  He was specifically advised 
to provide "evidence showing that your service-connected ... 
peripheral neuropathy h[as] increased in severity" and that 
he held the burden to ensure the submission of all records 
not in the possession of a federal department or agency.  The 
January 2005 Statement of the Case (SOC) cited in full the 
provisions of 38 C.F.R. § 3.159.

A notice error is presumed prejudicial to the claimant unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 06-7001 (Fed. Cir. May 16, 2007).  The veteran 
did not receive VCAA compliant notice with respect to being 
specifically advised to submit all evidence in his possession 
and the criteria for establishing an effective date of award.  
However, the veteran and his representative actively 
submitted both private and VA clinical records to the RO in 
the prosecution of this claim.  As evidenced by his 
statements and testimony of record, he has demonstrated an 
actual understanding of the evidentiary burdens and 
requirements.  As a uniform rating remains in effect, there 
is no prejudice in failing to advise the veteran of the 
criteria for establishing an effective date of award as the 
issue is moot.  In summation, the veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes the 
veteran's service medical records and all identified VA 
treatment records.  There are no outstanding requests to 
obtain private medical records for which the veteran has both 
identified and authorized VA to obtain on his behalf.  The 
veteran has been provided two VA examinations during the 
appeal period.  Overall, the evidence and/information of 
record is sufficient to decide the case, and there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claim.

In April 2006, the veteran submitted additional evidence in 
support of his claim and waived RO consideration of that 
evidence.  Thereafter, additional evidence (some of which was 
duplicates) was received related to arthritis, hallux 
rigidus, and hallux limitus of the veteran's feet.  As this 
evidence did not show treatment for peripheral neuropathy, 
remand is not required.  See 38 C.F.R. § 20.1304(c).  

Historically, the veteran filed a service connection claim in 
May 1994 describing numbness in his legs and feet.  On VA 
examination in June 1994, he described numbness of the upper 
legs and feet with foot tingling, especially when sitting and 
driving.  His physical examination was significant for 
decreased pinprick in the toes bilaterally, especially the 
great toes, and throughout the hands to the wrist.  He had a 
mild tremor finger to nose as well as heel to shin.  
Otherwise, his sensory examination was intact to vibration 
and there were no motor deficits.  He was given a provisional 
diagnosis of rule-out Charcot-Marie-Tooth in a patient with 
neuropathy and tremor.

An RO rating decision dated August 1994 granted service 
connection for peripheral neuropathy of bilateral toes, and 
assigned an initial noncompensable evaluation under 
Diagnostic Code 8520.  The RO also granted service connection 
for a low back condition, and assigned an initial 20 percent 
evaluation under Diagnostic Code 5003-5293.

The RO later received a June 1994 electromyography (EMG) 
consultation report noting the veteran's complaint of chronic 
low back pain with occasional numbness in his bilateral feet 
and toes.  He denied extremity weakness or consistent sensory 
loss or abnormality.  Physical examination showed normal 
motor examination of the lower extremities, intact sensory 
examination, symmetrical deep tendon reflexes and downgoing 
plantars.  A nerve conduction velocity study showed 
borderline carpal tunnel and right ulnar neuropathy, but no 
abnormality of the lower extremities.  There was no evidence 
of Charcot-Marie-Tooth disease.

VA spine examination in July 1997 included the veteran's 
report of continued numbness of the feet and below the knee.  
Physical examination showed normal deep tendon reflexes and 
normal sensation to light touch in all the dermatomes of the 
thighs, legs and feet.  He could walk on his heels and toes 
without difficulty.  His diagnoses included degenerative disc 
and joint disease of the lumbar and thoracic spines with no 
neurologic signs of motor or sensory nerve compression.

Notably, a January 1998 RO rating decision assigned a 40 
percent evaluation for service-connected intervertebral disc 
syndrome of the lumbar spine.

The veteran filed his claim for an increased rating in March 
2002.  VA and private clinical records show treatment for 
bilateral foot pain primarily involving the 1st metacarpal 
joints of the great toes.  His physical findings were 
significant for swelling, deformity, tenderness, nearly 
complete fused joints of the big toes, ad hallux rigidus.  A 
July 2003 private magnetic resonance imaging (MRI) scan of 
the lumbar spine showed degenerative disc disease changes and 
facet osteoarthritic changes, but no nerve root compression.  
An MRI examination of the thoracic spine showed possible 
compression of the left T5 nerve root.  A September 2003 x-
ray examination of the feet showed marked osteoarthritic 
changes of the first metatarsophalangeal (MTP) joints of the 
great toes with mild degenerative changes in the intertarsal 
and tarsometatarsal joints.  The possibility of a fusion was 
discussed.

On VA examination in September 2003, the veteran described 
extremely rigid big toes with lack of motion, associated pain 
and discomfort.  He further described low back pain with some 
radiation down his thigh.  Physical examination showed almost 
no flexion of the big toes consistent with a diagnosis of 
hallux rigidus.

Thereafter, private and VA clinical records show the 
veteran's continued treatment for osteoarthritis of the feet.  
His tarsometatarsal joints were enlarged, especially 
medially.  He was prescribed Vioxx.

In his notice of disagreement filed in March 2004, the 
veteran described extreme pain on a daily basis due to an 
inability to bend his toes.  He felt his foot problems were 
caused by his back.  Treatments consisting of arthritis 
medications and cortisone shots had provided no relief of his 
symptoms.

A June 2004 VA orthopedic consultation noted the veteran's 
history of worsening of pain in the 1st MTP joints over the 
past 5 years.  His physical examination showed pain and 
limited motion of the 1st MTP joints bilaterally.  Otherwise, 
he had normal dermatomes bilaterally with sensation to light 
touch grossly intact.  X-ray examination showed joint space 
narrowing and subchondral sclerosis on both sides of the 
joint.  He was given an assessment of moderately severe 
osteoarthritis of the great toes bilaterally.  His private 
clinic records show treatment for low back pain with sciatic 
pain of the left leg beginning in August 2004.  An October 
2005 evaluation recorded the veteran's report of bothersome 
feet with a sensitive area on the dorsum of his feet and an 
"on & off" burning sensation.  He was offered a 
prescription of Neurontin for nerve pain.

At his Travel Board hearing in April 2006, the veteran 
testified to constant pain, numbness and swelling of the 
great toes.  His toes did not bend and his doctor had 
recommended a fusion.  He obtained little relief of symptoms 
with treatments involving Vioxx, Celebrex and orthotic shoes.  
He had difficulty with walking, and missed work a couple of 
days per month due to this condition.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2006).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The Board finds, by a preponderance of the evidence, that the 
veteran's service- connected peripheral neuropathy of the 
toes is manifested by subjective complaint of numbness, but 
no objective evidence of sensory or motor deficits.  
Historically, VA examination in June 1994 diagnosed 
peripheral neuropathy of the lower extremities, but a later 
conducted EMG study showed no abnormality of the lower 
extremities.  His subsequent private and VA clinical records 
do not reflect any further consideration of a peripheral 
neuropathy diagnosis.  His medical examinations, both private 
and VA, show intact sensory and motor findings.  His 
complaint of great toe pain, swelling and numbness are 
credible, but have not been attributed to service-connected 
peripheral neuropathy.  As indicated above, the veteran has 
primarily reported and testified that his foot disability is 
due to nonservice-connected arthritis of the big toes and/or 
service-connected intervertebral disc syndrome of the lumbar 
spine.  These conditions are not for consideration on appeal.  
In the absence of even a sensory loss, the veteran has not 
met the criteria for a compensable rating under Diagnostic 
Code 8520.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107 (West 2002).


II.  Internal hemorrhoids

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a written 
statement received in April 2006, the veteran withdrew from 
appeal the issue of entitlement to an increased rating for 
internal hemorrhoids.  As there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review this claim and it is 
dismissed.




ORDER

The claim for an increased (compensable) rating for 
peripheral neuropathy of the toes is denied.

The appeal on the issue of entitlement to an increased rating 
for internal hemorrhoids is dismissed.


REMAND

The veteran seeks service connection for right ear hearing 
loss.  In August 2003, he was provided a VCAA notice that 
advised him of the types of evidence and/or information 
deemed necessary to substantiate an increased rating claim.  
None of the subsequent notice letters cured this notice 
error.  Furthermore, the RO's March 2006 notice of the 
Dingess requirements was returned as undeliverable.  The 
record reflects that the veteran now lives in Wakefield, 
Massachusetts, rather than Fitchburg, Massachusetts.  As such 
errors are presumed prejudicial, the case is remanded to cure 
the VCAA notice defects.  See Sanders v. Nicholson, 06-7001 
(Fed. Cir. May 16, 2007).

On remand, the veteran should also be afforded an additional 
VA examination in order to determine whether he manifests 
hearing loss in the right ear and, if so, whether such 
hearing loss is causally related to event(s) in service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on the 
issue of entitlement to service connection 
for right ear hearing loss.

2.  Obtain the veteran's complete clinical 
records for hearing loss from the Boston, 
Massachusetts, VA Medical Center (VAMC), 
dated since January 2007.

3.  Thereafter, schedule the veteran for a VA 
examination to determine the etiology of any 
currently present right ear hearing loss. The 
claims folder, to include a copy of this 
remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner prior to completion of the 
examination report.

The examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current right ear hearing loss had its onset 
during service or is related to any in-
service disease or injury, including noise 
exposure.

4.  Thereafter, readjudicate the claim.  If 
the claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


